Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 18, 2001, convicting him of *937manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s contention that his statement to the police while in custody should have been suppressed is unpreserved for appellate review (see CPL 470.05 [2]; People v Wright, 249 AD2d 570, 571 [1998]; People v Jackson, 241 AD2d 526 [1997]). In any event, the totality of the circumstances indicate that the statement was made voluntarily, and the deception employed by the police to obtain the statement did not render it involuntary (see People v Bush, 278 AD2d 334 [2000]).
The defendant’s contention that his conviction was against the weight of the evidence is without merit. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.